             Case 4:18-cv-00524-HSG Document 85 Filed 12/10/18 Page 1 of 25




 1   Nathan Matthews, CA Bar No. 264248
     Sierra Club
 2   2101 Webster Street, Suite 1300
 3   Oakland, CA 94612
     Phone: (415) 977-5695
 4   Fax: (510) 208-3140
     nathan.matthews@sierraclub.org
 5
     Attorney for Plaintiff Sierra Club
 6
     (Additional Counsel listed on signature page)
 7
 8                                UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
      SIERRA CLUB; CENTER FOR BIOLOGICAL               )
10
      DIVERSITY; DINÉ CITIZENS AGAINST                 )
11    RUINING OUR ENVIRONMENT;                         )
      EARTHWORKS; FORT BERTHOLD                        )   Case No. 4:18-cv-00524-HSG
12    PROTECTORS OF WATER AND EARTH                    )
      RIGHTS; SOUTHERN UTAH WILDERNESS                 )   Related Case No. 4:18-cv-00521-HSG
13    ALLIANCE; THE WILDERNESS SOCIETY;                )
14    and WESTERN RESOURCE ADVOCATES,                  )
                                                       )   PLAINTIFF CITIZEN GROUPS’
15            Plaintiffs,                              )   MOTION TO COMPLETE AND/OR
                                                       )   SUPPLEMENT THE ADMINISTRATIVE
16            v.                                       )   RECORD
17                                                     )
      RYAN ZINKE, in his official capacity as          )   Judge: Hon. Haywood S. Gilliam, Jr.
18    Secretary of the Interior; BUREAU OF LAND        )   Date: March 21, 2019
      MANAGEMENT; and UNITED STATES                    )   Time: 2:00 p.m.
19    DEPARTMENT OF THE INTERIOR,                      )   Location: Courtroom 2, 4th Floor
                                                       )             1301 Clay St., Oakland, CA 94612
20
             Defendants.                               )
21
22
23
24
25
26
27
28

     Plaintiff Citizen Groups’ Motion to Complete and/or Supplement the Administrative Record
     Case No. 4:18-cv-00524-HSG (Related to Case No. 4:18-cv-00521-HSG)
                 Case 4:18-cv-00524-HSG Document 85 Filed 12/10/18 Page 2 of 25




 1                                                        TABLE OF CONTENTS
 2   NOTICE OF MOTION AND MOTION ...............................................................................................1
 3   MEMORANDUM OF POINTS AND AUTHORITIES .......................................................................1
 4   STATEMENT OF ISSUES ...................................................................................................................1
 5   STATEMENT OF FACTS ....................................................................................................................3
 6   ARGUMENT .........................................................................................................................................6
 7   I. Direct Involvement by Secretary Zinke and His Staff in Tenth Circuit Reversal ...........................7
 8   II. Meetings with Groups Seeking to Eliminate the 2015 Rule ..........................................................10
 9             A.         American Petroleum Institute ......................................................................................12
10             B.         Western Energy Alliance .............................................................................................13
11             C.         National Environmental Strategies ..............................................................................13
12             D.         Ute Indian Tribe of the Uintah and Ouray Reservation ...............................................14
13   III. Congressional Documents Explaining Need for the 2015 Rule ....................................................14
14             A.         The Federal Defendants Should Complete the Record by Adding the Documents.....15
15             B.         Alternatively, the Court Should Supplement the Record and Take Judicial
16                        Notice of the Congressional Documents......................................................................17

17                        1.         Supplementation of the Record with Questions and Answers .........................17

18                        2.         Judicial Notice of Congressional Testimony ...................................................19

19   CONCLUSION ....................................................................................................................................19

20
21
22
23
24
25
26
27
28
     Plaintiff Citizen Groups’ Motion to Complete and/or Supplement the Administrative Record
     Case No. 4:18-cv-00524-HSG (Related to Case No. 4:18-cv-00521-HSG)                                                                           i
                 Case 4:18-cv-00524-HSG Document 85 Filed 12/10/18 Page 3 of 25




 1                                                    TABLE OF AUTHORITIES
 2                                                                                                                                     Page(s)
 3                                                                     Cases
 4
     Adarand Contractors, Inc. v. Slater,
 5      228 F.3d 1147 (10th Cir. 2000) .....................................................................................................19

 6   Anschutz Corp. v. Merrill Lynch & Co. Inc.,
        785 F. Supp. 2d 799 (N.D. Cal. 2011) ...........................................................................................19
 7
     Cal. ex rel. Lockyer v. U.S. Dep’t of Agric.,
 8
        No. C05-03508 EDL, 2006 WL 708914 (N.D. Cal. Mar. 16, 2006) ...............................................6
 9
     Cty. of Santa Clara v. Trump,
10      250 F. Supp. 3d 497 (N.D. Cal. 2017) .....................................................................................18, 19

11   Daniels–Hall v. Nat’l Educ. Ass’n,
        629 F.3d 992 (9th Cir. 2010) .........................................................................................................18
12
     Defs. of Wildlife v. U.S. Fish & Wildlife Serv.,
13
        No. 16-CV-01993-LHK, 2016 WL 4382604 (N.D. Cal. Aug. 17, 2016) ......................................18
14
     Google, Inc. v. United States,
15      95 Fed. Cl. 661 (2011) .............................................................................................................11, 14
16   In re United States,
         875 F.3d 1200 (9th Cir. 2017) .........................................................................................................2
17
18   Inst. for Fisheries Res. v. Burwell,
         No. 16-cv-01574-VC, 2017 WL 89003 (N.D. Cal. Jan. 10, 2017) ..................................................2
19
     Muller-Paisner v. TIAA,
20      289 F. App’x 461 (2d Cir. 2008) ...................................................................................................19
21   Nat. Res. Def. Council v. Blank,
22      No. C-12-05380 EDL, 2013 WL 2450110 (N.D. Cal. June 5, 2013) ............................................18

23   Nat. Res. Def. Council v. Gutierrez,
        No. C 01-0421 JL, 2008 WL 11358008 (N.D. Cal. Jan. 14, 2008) ...............................................10
24
     Oceana, Inc. v. Pritzker,
25      No. 16-CV-06784-LHK (SVK), 2017 WL 2670733 (N.D. Cal. June 21, 2017).............................6
26   Open Spirit, LLC v. United States,
27      131 Fed. Cl. 756 (2017) ...........................................................................................................11, 14

28
     Plaintiff Citizen Groups’ Motion to Complete and/or Supplement the Administrative Record
     Case No. 4:18-cv-00524-HSG (Related to Case No. 4:18-cv-00521-HSG)                                                                     ii
                  Case 4:18-cv-00524-HSG Document 85 Filed 12/10/18 Page 4 of 25



 1   Portland Audubon Soc’y v. Endangered Species Comm.,
        984 F.2d 1534 (9th Cir. 1993) .........................................................................................6, 9, 11, 14
 2
     Pub. Power Council v. Johnson,
 3
        674 F.2d 791 (9th Cir. 1982) .....................................................................................................6, 17
 4
     Regents of the Univ. of Cal. v. U.S. Dep’t of Homeland Sec.,
 5      No. C 17-05211 WHA, 2017 WL 4642324 (N.D. Cal. Oct. 17, 2017) .......................................2, 7

 6   Regents of the Univ. of Cal. v. U.S. Dep’t of Homeland Sec.,
        No. C 17-05211-WHA, 2018 WL 1210551 (N.D. Cal. Mar. 8, 2018) ......................................9, 10
 7
 8   Sierra Club v. Zinke,
         No. 17-cv-07187-WHO, 2018 WL 3126401 (N.D. Cal. June 26, 2018) .................................2, 6, 7
 9
     Thompson v. U.S. Dep’t of Labor,
10      885 F.2d 551 (9th Cir. 1989) .....................................................................................................6, 14
11   Water Supply & Storage Co. v. U.S. Dep’t of Agric.,
        910 F. Supp. 2d 1261 (D. Colo. 2012) .............................................................................................9
12
13                                                                        Statutes

14   5 U.S.C. § 706 ........................................................................................................................................6

15                                                                 Federal Register
16   80 Fed. Reg. 16,128 (Mar. 26, 2015) ........................................................................................... passim
17   82 Fed. Reg. 16,093 (Mar. 28, 2017) .....................................................................................................4
18
     82 Fed. Reg. 34,464 (July 25, 2017) . ..............................................................................................4, 10
19
     82 Fed. Reg. 61,924 (Dec. 29, 2017) .............................................................................................3, 4, 8
20
                                                                  Other Authorities
21
     House Subcommittee on Energy and Mineral Resources, Oversight Hearing (Mar. 26, 2015),
22      https://naturalresources.house.gov/calendar/eventsingle.aspx?EventID=398109 .........................18
23
     House Subcommittee on Energy and Mineral Resources, Oversight Hearing (July 15, 2015),
24      https://naturalresources.house.gov/calendar/eventsingle.aspx?EventID=398963 .........................19

25   U.S. Dep’t of the Interior, Other Records, https://www.doi.gov/foia/os/other-records ........................5
26
27
28


     Plaintiff Citizen Groups’ Motion to Complete and/or Supplement the Administrative Record
     Case No. 4:18-cv-00524-HSG (Related to Case No. 4:18-cv-00521-HSG)                                                                                iii
                Case 4:18-cv-00524-HSG Document 85 Filed 12/10/18 Page 5 of 25



 1                                  NOTICE OF MOTION AND MOTION
 2            PLEASE TAKE NOTICE that on March 21, 2019, at 2:00 p.m., or as soon thereafter as
 3   possible, this motion will be heard before the Honorable Haywood S. Gilliam. Although Plaintiffs
 4   Sierra Club, et al. (collectively, the Citizen Groups) have selected a hearing date pursuant to Civil
 5   L.R. 7-2(a), the Citizen Groups believe that a hearing is unnecessary to resolve the straightforward
 6   issues presented in this motion, and therefore respectfully request that the Court resolve this motion
 7   on the papers, without hearing argument, particularly if doing so would allow the Court to resolve
 8   the motion before the noticed hearing date.
 9            The Citizen Groups request an order compelling the completion of the administrative record
10   with nine documents listed in an index at the end of this motion, or, in the alternative, that the Court
11   supplement the administrative record or take judicial notice of specific documents.
12            Pursuant to Civil L.R. 7-2(b), this motion is based on this notice of motion, the memorandum
13   of points and authorities in support of this motion, and the exhibits attached to this motion.
14            The Citizen Groups’ counsel conferred with counsel for the Plaintiff State of California in
15   Related Case No. 4:18-cv-00521-HSG, who support this motion. Defendants Ryan Zinke, et al.
16   (collectively, the Federal Defendants) oppose the motion and have declined to add the documents at
17   issue to the administrative record.
18                          MEMORANDUM OF POINTS AND AUTHORITIES
19                                         STATEMENT OF ISSUES
20            In March 2017, the Bureau of Land Management (BLM) abruptly reversed position and
21   announced plans to repeal a 2015 regulation, the Hydraulic Fracturing Rule, 80 Fed. Reg. 16,128
22   (Mar. 26, 2015) (2015 Rule), that the agency had spent nearly five years developing and two years
23   defending in court. In this lawsuit, the Citizen Groups allege that BLM’s reversal and subsequent
24   repeal of the 2015 Rule was the result of a political decision by the new presidential administration
25   that disregarded the law and extensive record evidence supporting the need for the 2015 Rule. First
26   Am. Compl. for Declaratory & Injunctive Relief ¶¶ 78–92, 105–117 (Apr. 3, 2018), ECF No. 55. 1
27
28   1
         All docket citations are to Case No. 4:18-cv-00524-HSG unless otherwise noted.

     Plaintiff Citizen Groups’ Motion to Complete and/or Supplement the Administrative Record
     Case No. 4:18-cv-00524-HSG (Related to Case No. 4:18-cv-00521-HSG)                   1
              Case 4:18-cv-00524-HSG Document 85 Filed 12/10/18 Page 6 of 25



 1          On October 5, 2018, the Federal Defendants lodged an administrative record with the Court.
 2   Notice of Lodging Admin. R. (Oct. 5, 2018), ECF No. 83. 2 This administrative record is incomplete
 3   because it omits nine documents that were directly or indirectly considered by U.S. Department of
 4   the Interior (Interior Department) and BLM staff as they decided to eliminate the 2015 Rule. These
 5   documents are necessary to provide the Court with an accurate and complete account of the agency’s
 6   decisionmaking process. They fall into three categories:
 7          1.      Documents reflecting Secretary Zinke and his political appointees’ direct
 8                  involvement in the March 2017 decision to proceed with repealing the 2015 Rule;
 9          2.      Documents relating to meetings and communications in early 2017 between Secretary
10                  Zinke’s political appointees and oil and gas industry trade associations and other
11                  lobbyists who sought to eliminate the 2015 Rule; and
12
13
14   2
       The administrative record served by the Federal Defendants on the parties labels 723 documents,
15   spanning 26,986 consecutively Bates-Stamped pages, as “deliberative” or “DEL.” See Decl. of
     Michael S. Freeman Ex. D (Dec. 10, 2018) (attached). The Federal Defendants also served a
16   privilege log on the parties. See id. at Ex. E. Despite serving these “deliberative” documents with
     the administrative record (and partially redacting some of them based on assertions of various
17   privileges), the Federal Defendants have taken the position that deliberative materials are not
18   actually part of the administrative record. The Citizen Groups maintain that these documents are
     part of the administrative record, and that the government’s position is incorrect as a legal matter.
19   This Court has recognized that the Federal Defendants’ position that deliberative documents are
     categorically not part of the administrative record is “contrary to the law in this Circuit, as [a] host of
20   cases . . . point out.” Sierra Club v. Zinke, No. 17-cv-07187-WHO, 2018 WL 3126401, at *3 (N.D.
     Cal. June 26, 2018) (citing In re Thomas E. Price, No. 17-71121 (9th Cir. Jan. 26, 2018), Dkt. No.
21
     20; In re United States, 875 F.3d 1200, 1208 (9th Cir. 2017), vacated on other grounds, 138 S. Ct.
22   443, 445 (2017); Regents of the Univ. of Cal. v. U.S. Dep’t of Homeland Sec., No. C 17-05211
     WHA, 2017 WL 4642324, at *8 (N.D. Cal. Oct. 17, 2017) (Regents I); Inst. for Fisheries Res. v.
23   Burwell, No. 16-cv-01574-VC, 2017 WL 89003, at *1 (N.D. Cal. Jan. 10, 2017)).
              Despite their erroneous legal position, the Federal Defendants have stipulated that Plaintiffs
24   may cite these documents in, and attach them to, their summary judgment briefs. Given that
25   stipulation and the large number of documents involved, the parties have agreed to defer any
     disputes over whether the deliberative documents may be considered by the Court. This approach
26   will avoid the burden on the Court to address nearly 27,000 pages of documents in the abstract, and
     allow the Court to decide any dispute in the context of specific documents cited during summary
27   judgment briefing. In deferring this dispute, the parties have stipulated that the Federal Defendants
28   reserve their right to object to Plaintiffs’ citation of any particular document in summary judgment
     briefing, and Plaintiffs do not waive their right to use the documents in summary judgment briefing.

     Plaintiff Citizen Groups’ Motion to Complete and/or Supplement the Administrative Record
     Case No. 4:18-cv-00524-HSG (Related to Case No. 4:18-cv-00521-HSG)                   2
                Case 4:18-cv-00524-HSG Document 85 Filed 12/10/18 Page 7 of 25



 1          3.      Congressional testimony explaining the need for the 2015 Rule, which was reviewed
 2                  by agency staff later involved with the repeal of the 2015 Rule.
 3          Each of these categories includes only a handful of documents—but without them, the
 4   administrative record provides an inaccurate picture of the agency’s decisionmaking process.
 5   Although the Federal Defendants excluded the documents from the administrative record they
 6   lodged with the Court, the agency released the documents in response to Freedom of Information
 7   Act (FOIA) requests for agency staff’s communications about the 2015 Rule and litigation over that
 8   rule. Moreover, the Interior Department has posted some of the documents in question to its
 9   website.
10          Alternatively, if the Court does not grant the Citizen Groups’ motion to complete the
11   administrative record, it should nevertheless consider several of the documents because they fall
12   within exceptions to administrative record review and are also appropriate for judicial notice.
13                                         STATEMENT OF FACTS
14          In this case, the Citizen Groups and the State of California (collectively, Plaintiffs) challenge
15   BLM’s decision to repeal nationwide health and safety standards the agency adopted in 2015 for
16   hydraulic fracturing on public and tribal lands. 82 Fed. Reg. 61,924 (Dec. 29, 2017) (the Repeal).
17          BLM issued the 2015 Rule to update its 1980s-era regulations and address the new
18   environmental and health hazards presented by the modern hydraulic fracturing boom. First Am.
19   Compl. ¶¶ 61–64, 70–72. BLM began developing the regulation in 2010 at the urging of numerous
20   experts, federal agencies, Indian tribes and the public. Id. ¶ 65. Over a period of nearly five years,
21   the agency held numerous public forums and tribal consultation sessions, and undertook two rounds
22   of public notice and comment on proposed regulations. Id. ¶¶ 66–69. BLM finalized the 2015 Rule
23   in March 2015. 80 Fed. Reg. at 16,128. It was immediately challenged in the District of Wyoming
24   by Defendant-Intervenors Western Energy Alliance and Independent Petroleum Association of
25   America, and several states. First Am. Compl. ¶ 76.
26          For two years, BLM vigorously defended the Wyoming lawsuits, including appealing a
27   preliminary injunction against the 2015 Rule and then appealing the Wyoming district court’s final
28   order setting aside the rule, to the Tenth Circuit. Id. ¶ 77.


     Plaintiff Citizen Groups’ Motion to Complete and/or Supplement the Administrative Record
     Case No. 4:18-cv-00524-HSG (Related to Case No. 4:18-cv-00521-HSG)                   3
              Case 4:18-cv-00524-HSG Document 85 Filed 12/10/18 Page 8 of 25



 1          Oral argument in the Tenth Circuit appeal of the order setting aside the 2015 Rule was
 2   scheduled for March 22, 2017. Oral Argument Calendar Notice, Wyoming v. Jewell, No. 16-8068
 3   (10th Cir. Jan. 11, 2017), Doc. No. 01019748178. On March 9, 2017, however, the Tenth Circuit
 4   issued a sua sponte order expressing “concern[] that the briefing filed by the Federal Appellants in
 5   these cases may no longer reflect the position of the Federal Appellants . . . [g]iven the recent change
 6   of Administration and the related personnel changes in the Department of Justice and the
 7   Department of [the] Interior.” Order 2–3, Wyoming v. Zinke, No. 16-8068 (10th Cir. Mar. 9, 2017),
 8   Doc. No. 01019776687. The court directed BLM to “confirm whether their position on the issues
 9   presented remain the same, or have now changed” by March 15, 2017. Id. at 3.
10          Six days later, BLM reversed its position and announced that it was abandoning a regulation
11   it had spent seven years developing and defending in court. On March 15, 2017, BLM told the
12   Tenth Circuit that the 2015 Rule “does not reflect [the] policies and priorities . . . of the new
13   Administration.” Fed. Appellants’ Mot. to Continue Arg. & Hold Case in Abeyance Pending
14   Admin. Action 2, Wyoming v. Zinke, No. 16-8068 (10th Cir. Mar. 15, 2017), Doc. No. 01019780139
15   (March 2017 Motion). BLM’s filing stated that the agency planned “to prepare a notice of proposed
16   rulemaking . . . to rescind the 2015 Rule.” Id. at 2–3. Shortly thereafter, on March 28, 2017,
17   President Trump signed Executive Order No. 13,783, which directed the Interior Department to
18   publish for notice and comment a proposed rule “suspending, revising, or rescinding” the 2015 Rule.
19   82 Fed. Reg. 16,093, 16,096 (Mar. 28, 2017). The next day, March 29, 2017, Secretary Zinke issued
20   Secretarial Order No. 3349 instructing that “[a]s previously announcement by the Department, BLM
21   shall proceed expeditiously with proposing to rescind” the 2015 Rule. HFRR_019417. 3 Four
22   months later, as directed by President Trump and Secretary Zinke, BLM published the proposed
23   Repeal for public comment. 82 Fed. Reg. 34,464 (July 25, 2017).
24          BLM finalized the Repeal on December 29, 2017. 82 Fed. Reg. at 61,924. Plaintiffs filed
25   this litigation challenging the Repeal shortly thereafter. Compl. for Declaratory & Injunctive Relief
26
27   3
      Citations to “HFRR_” are to documents in the incomplete administrative record that the Federal
28   Defendants lodged with the Court on October 5, 2018. See Notice of Lodging Admin. R (Oct. 5,
     2018), ECF No. 83.

     Plaintiff Citizen Groups’ Motion to Complete and/or Supplement the Administrative Record
     Case No. 4:18-cv-00524-HSG (Related to Case No. 4:18-cv-00521-HSG)                   4
              Case 4:18-cv-00524-HSG Document 85 Filed 12/10/18 Page 9 of 25



 1   (Jan. 24, 2018), ECF No. 1; see also Compl. for Declaratory & Injunctive Relief, Cal. ex rel.
 2   Becerra v. BLM, No. 4:18-cv-00521-HSG (N.D. Cal. Jan. 24, 2018), ECF No. 1.
 3           On October 5, 2018, the Federal Defendants served the parties with an administrative record
 4   that included:
 5       •   909 unredacted documents spanning 34,679 consecutively Bates-Stamped pages in a folder
 6           indexed as the “skinny” administrative record;
 7       •   723 documents, 250 of which were partially redacted, spanning 26,986 consecutively Bates-
 8           Stamped pages in a folder indexed as the “deliberative” or “DEL” administrative record;
 9       •   A privilege log listing 421 documents, spanning 14,354 consecutively Bates-Stamped pages,
10           that the Federal Defendants withheld in their entirety.
11   Notice of Lodging Admin. R. (Oct. 5, 2018), ECF No. 83; see also Freeman Decl. Ex. D (index of
12   “DEL” documents), Ex. E (privilege log).
13           Counsel for the Citizen Groups and the Federal Defendants have conferred by phone and
14   electronic mail regarding the administrative record, and reached agreement on a number of issues.
15   Pursuant to that agreement, the Federal Defendants have committed to file an amended
16   administrative record on January 4, 2018, adding a number of missing documents to the record.
17           The Federal Defendants did not agree, however, to include in the administrative record nine
18   relevant documents that the Citizen Groups discovered through FOIA. In April and September
19   2017, Plaintiff Southern Utah Wilderness Alliance (SUWA) filed FOIA requests with the agencies
20   seeking communications related to the 2015 Rule and the litigation over it. Freeman Decl. ¶ 2 & Ex.
21   A. In response to that request and other FOIA requests, BLM and the Interior Department released
22   numerous relevant documents, which are now posted on the Interior Department’s web page. 4 This
23   motion addresses nine of these documents that BLM and Interior Department decisionmakers
24   considered directly or indirectly while developing the Repeal. The Citizen Groups move to
25   complete the administrative record with these nine documents, or, in the alternative, to supplement
26   the administrative record, or for the Court to take judicial notice of some of them.
27
     4
28    U.S. Dep’t of the Interior, Other Records, https://www.doi.gov/foia/os/other-records (last visited
     Dec. 7, 2018).

     Plaintiff Citizen Groups’ Motion to Complete and/or Supplement the Administrative Record
     Case No. 4:18-cv-00524-HSG (Related to Case No. 4:18-cv-00521-HSG)                   5
             Case 4:18-cv-00524-HSG Document 85 Filed 12/10/18 Page 10 of 25



 1                                               ARGUMENT
 2          In this lawsuit, Plaintiffs allege that the Repeal is arbitrary and capricious, and contrary to
 3   law, in violation of the Administrative Procedure Act (APA). See First Am. Compl. ¶¶ 110, 117,
 4   123. In reviewing whether agency actions are arbitrary, capricious, an abuse of discretion, or
 5   otherwise not in accordance with the law under the APA, Congress requires that “the court shall
 6   review the whole record.” 5 U.S.C. § 706 (emphasis added). The whole record encompasses “all
 7   the evidence that was before the decision-making body.” Pub. Power Council v. Johnson, 674 F.2d
 8   791, 794 (9th Cir. 1982) (quotation omitted). This includes “all documents and materials directly or
 9   indirectly considered by agency decision-makers and includes evidence contrary to the agency’s
10   position.” Thompson v. U.S. Dep’t of Labor, 885 F.2d 551, 555 (9th Cir. 1989) (quotation omitted).
11   “If the record is not complete, then the requirement that the agency decision be supported by ‘the
12   record’ becomes almost meaningless.” Portland Audubon Soc’y v. Endangered Species Comm., 984
13   F.2d 1534, 1548 (9th Cir. 1993). “An incomplete record must be viewed as a fictional account of
14   the actual decisionmaking process.” Id. (quotation omitted).
15          “Courts . . . may grant a motion to complete the administrative record where the agency has
16   not submitted the ‘whole’ record.” Oceana, Inc. v. Pritzker, No. 16-CV-06784-LHK (SVK), 2017
17   WL 2670733, at *2 (N.D. Cal. June 21, 2017) (quoting 5 U.S.C. § 706). Although the agency’s
18   designation of the administrative record is presumed to be complete, plaintiffs can overcome the
19   presumption of completeness by “identify[ing] the allegedly omitted materials with sufficient
20   specificity and identify[ing] reasonable, non-speculative grounds for the belief that the documents
21   were considered by the agency and not included in the record.” Id. (quotation omitted). “The
22   presumption of completeness can be rebutted by a showing of clear evidence that the agency relied
23   on materials not in the record.” Sierra Club, 2018 WL 3126401, at *3.
24          “Plaintiffs need not show bad faith or improper motive to rebut the presumption” of
25   completeness. Cal. ex rel. Lockyer v. U.S. Dep’t of Agric., No. C05-03508 EDL, 2006 WL 708914,
26   at *2 (N.D. Cal. Mar. 16, 2006); accord Sierra Club, 2018 WL 3126401, at *3 (explaining that the
27   “bad faith standard applies where plaintiffs seek to go beyond the complete record to inquire into the
28   mental processes of individual decision-makers through their testimony,” but not when plaintiffs


     Plaintiff Citizen Groups’ Motion to Complete and/or Supplement the Administrative Record
     Case No. 4:18-cv-00524-HSG (Related to Case No. 4:18-cv-00521-HSG)                   6
             Case 4:18-cv-00524-HSG Document 85 Filed 12/10/18 Page 11 of 25



 1   simply seek to “complete the record with documents the agency relied on, but that are not currently
 2   included”); Regents I, 2017 WL 4642324, at *2 (“[B]ad faith is one basis for requiring
 3   supplementation of an administrative record, but it is not the exclusive basis.”).
 4           In Sierra Club, plaintiffs moved to complete the record with a variety of internal memoranda
 5   discussing the basis and need for the regulation at issue, correspondence about how the rulemaking
 6   should proceed, and draft decision documents that they received from FOIA requests. 2018 WL
 7   3126401, at *4. The Sierra Club Plaintiffs argued that these materials were clearly relevant to the
 8   decision at issue—to promulgate a regulation—and that this rebutted the presumption of
 9   completeness. Id. This Court agreed, reasoning that it was “hard to believe that reviewing policy
10   and taking next steps [to promulgate the rule at issue] could be performed . . . without agency
11   decision-makers or subordinates considering any underlying deliberative records.” Id. The Court
12   explained that “[t]he administrative record needs to be whole so that I can ultimately determine
13   whether BLM” complied with the APA. Id.
14          Similarly, in this case the administrative record is incomplete because it is missing nine
15   documents, listed in a table at the end of this motion and provided to the Court as Exhibit B to Mr.
16   Freeman’s declaration, which fall into three categories:
17          1.      Documents reflecting Secretary Zinke’s and his political appointees’ direct
18                  involvement in the March 2017 decision to reverse course in the Tenth Circuit and
19                  proceed with repealing the 2015 Rule (Documents 4 and 6);
20          2.      Documents relating to meetings and communications in early 2017 between Secretary
21                  Zinke’s political appointees and oil and gas industry trade associations and other
22                  lobbyists who sought to eliminate the 2015 Rule (Documents 3, 5, 7, 8, and 9); and
23          3.      Congressional testimony explaining the need for the 2015 Rule, which was reviewed
24                  by agency staff later involved with the 2017 Repeal (Documents 1 and 2).
25   I.     Direct Involvement by Secretary Zinke and His Staff in Tenth Circuit Reversal.
26          The Federal Defendants have omitted two documents reflecting the direct involvement of
27   Secretary Zinke and his staff with the decision to reverse position in the Tenth Circuit appeal. On
28   March 9, 2017, the Tenth Circuit sua sponte ordered BLM to inform the court whether agency was


     Plaintiff Citizen Groups’ Motion to Complete and/or Supplement the Administrative Record
     Case No. 4:18-cv-00524-HSG (Related to Case No. 4:18-cv-00521-HSG)                   7
             Case 4:18-cv-00524-HSG Document 85 Filed 12/10/18 Page 12 of 25



 1   still defending its 2015 Rule. See supra p. 4. Six days later, on March 15, BLM reversed its
 2   position about the need for the 2015 Rule—which it had been developing and defending for seven
 3   years. See supra p. 4 (discussing BLM’s March 15, 2017 filing). That litigation decision was a
 4   central part of its decisionmaking process in developing the Repeal. The preamble to the Repeal, in
 5   fact, details the history of that litigation and BLM’s reversal. 82 Fed. Reg. at 61,925.
 6          The administrative record the Federal Defendants filed on October 5, 2018, however,
 7   includes only a handful of documents from that critical window between March 9 and March 15,
 8   2017. See Index of “Skinny” HFRR Administrative Record at lines 734–35 (no documents between
 9   March 1, 2017 and March 20, 2017); Freeman Decl. Ex. D (Index of “DEL” HFRR Administrative
10   Record) at lines 722–724 (three documents dated March 15, 2017, and no documents from earlier in
11   2017); Freeman Decl. Ex. E (Privilege Log) at lines 419–23 (five documents dated March 14 and 15,
12   2017, and no documents from earlier in 2017). In contrast to this gap in the administrative record,
13   documents obtained through SUWA’s FOIA requests show that Secretary Zinke’s political
14   appointees were extensively involved in email correspondence, phone calls, and meetings to decide
15   how to respond to the Tenth Circuit order.
16          Plaintiffs seek to complete the administrative record with two documents reflecting this
17   involvement. First, Document 4 is a calendar entry showing that Secretary Zinke met with his staff
18   to discuss the 2015 Rule on March 15, 2017, shortly before BLM submitted its Tenth Circuit filing
19   reversing position on the 2015 Rule. Freeman Decl. ¶ 12 (discussing Freeman Decl. Ex. B at FOIA-
20   34 to FOIA-37). 5 The record of this meeting is clearly relevant because Plaintiffs allege that the
21   Repeal represented a political decision by Secretary Zinke that disregarded the extensive evidence
22   supporting the need for the 2015 Rule. See First Am. Compl. ¶¶ 85–92, 108–09, 115–17. Secretary
23   Zinke’s direct involvement at a critical stage in the process was undoubtedly considered by BLM
24   staff as they evaluated the evidence and determined whether to issue a final decision repealing the
25   2015 Rule. Indeed, Secretary Zinke’s March 15 meeting documents part of a key step in that
26
27   5
      The calendar notice indicates that the meeting was held at 3:00 p.m. Eastern Time on March 15,
28   2017. Freeman Decl. Ex. B at FOIA-34. BLM submitted the March 2017 Motion to the Tenth
     Circuit at 6:21 p.m. Eastern Time that evening. Freeman Decl. ¶ 12.

     Plaintiff Citizen Groups’ Motion to Complete and/or Supplement the Administrative Record
     Case No. 4:18-cv-00524-HSG (Related to Case No. 4:18-cv-00521-HSG)                   8
             Case 4:18-cv-00524-HSG Document 85 Filed 12/10/18 Page 13 of 25



 1   decisionmaking process. See, e.g., Water Supply & Storage Co. v. U.S. Dep’t of Agric., 910 F. Supp.
 2   2d 1261, 1267–19 (D. Colo. 2012) (completing administrative record with documents of agency
 3   meeting that “reflect deliberative agency discussion that appears nowhere in the agencies’ designated
 4   Record”).
 5           The Federal Defendants, in fact, have conceded that records reflecting involvement by
 6   Secretary Zinke’s political appointees were part of the agency’s deliberations in developing the
 7   Repeal. The Federal Defendants have agreed to add to the “deliberative” part of the administrative
 8   record a series of emails dated March 11 to 14, 2017 between Secretary Zinke’s political appointees
 9   and the Acting BLM Director discussing how to respond to the Tenth Circuit’s March 9, 2017 Order.
10   Freeman Decl. ¶ 18 (discussing Freeman Decl. Ex. C at 31–53). These documents are heavily
11   redacted, but they show that Secretary Zinke’s political appointees, as well BLM’s Acting Director,
12   reviewed and discussed drafts of the agency’s March 2017 Motion before it was submitted to the
13   Tenth Circuit. 6
14           The record of Secretary Zinke’s March 15 meeting is just as relevant, and just as much a part
15   of the agency’s deliberations: it shows that in addition to his political appointees, Secretary Zinke
16   himself was personally involved in BLM’s reversal. See Regents of the Univ. of Cal. v. U.S. Dep’t of
17   Homeland Sec., No. C 17-05211-WHA, 2018 WL 1210551, at *4 (N.D. Cal. Mar. 8, 2018) (Regents
18   II) (recognizing that “references to a meeting on the subject” with the Acting Secretary were relevant
19   to assessing “verbal input” given to Acting Secretary by subordinates); Water Supply & Storage Co.,
20   910 F. Supp. 2d at 1268. Omitting records of Secretary Zinke’s direct involvement would render the
21   administrative record “a fictional account of the actual decisionmaking process.” Portland Audubon
22   Soc’y, 984 F.2d at 1548 (quotation omitted).
23           Second, Document 6 is an email containing a news report about the Tenth Circuit’s March 9,
24   2017 Order, sent the morning after the Tenth Circuit issued the Order, notifying Katharine
25
     6
26     In addition to the selection that the Federal Defendants have agreed to add to the administrative
     record, responses to SUWA’s FOIA requests turned up dozens of similar, heavily redacted emails in
27   the same time period from Secretary Zinke’s political appointees. Freeman Decl. ¶ 18. The
28   selection the Federal Defendants have agreed to add to the record provides a representative sample
     of these emails.

     Plaintiff Citizen Groups’ Motion to Complete and/or Supplement the Administrative Record
     Case No. 4:18-cv-00524-HSG (Related to Case No. 4:18-cv-00521-HSG)                   9
             Case 4:18-cv-00524-HSG Document 85 Filed 12/10/18 Page 14 of 25



 1   MacGregor of the new development. See Freeman Decl. ¶ 14 (discussing Freeman Decl. Ex. B at
 2   FOIA-42 to FOIA-44). In 2017, Ms. MacGregor served as both Acting Assistant Secretary for Land
 3   and Minerals Management and Principal Deputy Assistant Secretary for Land and Minerals
 4   Management. 7 Id. ¶ 10. Ms. MacGregor was extensively involved in development of the Repeal:
 5   her name appears approximately 230 times in emails and other documents in the incomplete
 6   administrative record served by the Federal Defendants. Id. She is the responsible Interior
 7   Department official who actually signed the proposed Repeal in her capacity as Acting Assistant
 8   Secretary for Land and Mineral Management. 82 Fed. Reg. at 34,470. Her receipt of this notice
 9   and news article reflects that the document was before the agency, and it is thus properly part of the
10   administrative record. See Nat. Res. Def. Council v. Gutierrez, No. C 01-0421 JL, 2008 WL
11   11358008, at *4 (N.D. Cal. Jan. 14, 2008) (“The law is that the Agency must include in
12   the Administrative Record all information that was before it, regardless of whether it is incorporated
13   in the final decision, or by implication, whether the Agency considered it.”). Indeed, given that the
14   article was emailed to Ms. MacGregor directly, there is strong evidence that a key agency
15   decisionmaker considered it, directly or indirectly, in developing the Repeal. See Regents II, 2018
16   WL 1210551, at *5 (ordering defendants to complete the record with “[a]ll materials actually seen or
17   considered, however briefly, by the Acting Secretary in connection with the potential or actual
18   decision to rescind [the regulation at issue]”).
19   II.    Meetings with Groups Seeking to Eliminate the 2015 Rule.
20           At the time of BLM’s March 2017 reversal, Secretary Zinke’s political appointees also were
21   scheduling and holding meetings with representatives of industry trade associations and other
22   entities seeking to eliminate the 2015 Rule. The Federal Defendants have omitted records of these
23   meetings and related communications from the administrative record filed with the Court. These
24   records, which the Citizen Groups have obtained through FOIA requests and other research, are
25   properly part of the administrative record. See Regents II, 2018 WL 1210551, at *4 (ordering
26
27   7
      Ms. MacGregor was a former majority (Republican) staffer for the House of Representatives
28   Subcommittee on Energy and Mineral Resources (and for Congressman Doug Lamborn, chair of that
     subcommittee), which held hearings critical of the 2015 Rule. Freeman Decl. ¶ 9.

     Plaintiff Citizen Groups’ Motion to Complete and/or Supplement the Administrative Record
     Case No. 4:18-cv-00524-HSG (Related to Case No. 4:18-cv-00521-HSG)                  10
             Case 4:18-cv-00524-HSG Document 85 Filed 12/10/18 Page 15 of 25



 1   agency to complete administrative record with documents reflecting “verbal input” received by key
 2   agency decisionmakers in the course of deciding to rescind a regulation, because “verbal input, of
 3   course, can be every bit as influential—perhaps more influential—in shaping informal agency
 4   decisions as written input”).
 5          Secretary Zinke’s political appointees’ meetings with parties seeking to eliminate the 2015
 6   Rule must have been directly or indirectly considered by these Interior Department staff as they
 7   worked to repeal that regulation. See Open Spirit, LLC v. United States, 131 Fed. Cl. 756, 781
 8   (2017) (adding to the administrative record a calendar entry supporting plaintiffs’ claim of bias
 9   toward one bidder by showing that agency was communicating with different company during bid
10   process); Google, Inc. v. United States, 95 Fed. Cl. 661, 680 (2011) (discussing email records
11   demonstrating that decisionmakers were attending meetings with a company seeking a contract, and
12   noting that administrative record in lawsuit challenging agency awarding contract to that company
13   was likely incomplete given absence of notes from such meetings). Including records showing that
14   these political appointees were meeting with industry lobbyists is necessary for the administrative
15   record to present an accurate and complete account of the Federal Defendants’ decisionmaking
16   process. Portland Audubon Soc’y, 984 F.2d at 1548.
17          Secretary Zinke’s political appointees involved in the meetings and communications with
18   groups seeking to overturn the 2015 Rule also were extensively involved in the decisionmaking
19   process that led to the Repeal. As noted above, Ms. MacGregor’s name appears more than 200 times
20   in the administrative record served by the Federal Defendants. See supra p. 10. Similarly, other
21   Interior Department officials involved in these meetings, whose specific roles are described below,
22   appear throughout that administrative record:
23          •   Mike Nedd’s name appears on approximately 126 documents;
24          •   Kathleen Benedetto’s name appears on approximately 57 documents;
25          •   James Cason’s name appears on approximately 16 documents;
26          •   Downey Magallanes’ name appears on approximately 12 documents;
27          •   Daniel Jorjani’s name appears on approximately 16 documents; and
28


     Plaintiff Citizen Groups’ Motion to Complete and/or Supplement the Administrative Record
     Case No. 4:18-cv-00524-HSG (Related to Case No. 4:18-cv-00521-HSG)                  11
                Case 4:18-cv-00524-HSG Document 85 Filed 12/10/18 Page 16 of 25



 1            •    Richard Cardinale’s name appears on approximately 62 documents. 8
 2   Freeman Decl. ¶ 11.
 3            The Citizen Groups specifically seek to complete the administrative record with evidence of
 4   communications between Secretary Zinke’s political appointees and four groups: Defendant-
 5   Intervenor American Petroleum Institute (API), Defendant-Intervenor Western Energy Alliance
 6   (WEA), an oil and gas lobbying firm named National Environmental Strategies, and the Ute Indian
 7   Tribe.
 8            A.      American Petroleum Institute
 9            The Federal Defendants should add to the administrative record Document 9, a calendar
10   entry showing that on February 27, 2017, Associate Deputy Secretary of the Interior James Cason
11   met with API regarding “Energy Issues.” Freeman Decl. ¶ 17 (discussing Freeman Decl. Ex. B at
12   FOIA-49). In requesting the meeting with Mr. Cason and “other appropriate DOI political staff,”
13   API submitted a list of “Energy Policy Priorities” that identified elimination of the 2015 Rule as a
14   “Priorit[y] for Immediate Action” by the new administration. Freeman Decl. Ex. C at 1, 3, 16–17. 9
15            The February 27 calendar entry indicates that in addition to Mr. Cason, several of Secretary
16   Zinke’s other political appointees attended the meeting, and they later participated in developing the
17   Repeal. These individuals include Downey Magallanes (who was Acting Deputy Chief of Staff and
18   Senior Advisor and Counselor to Secretary Zinke) and Daniel Jorjani (Principal Deputy Solicitor for
19   the Interior Department, who prior to joining the administration in 2017 had worked for several
20   groups connected to the industrialists Charles G. and David H. Koch). Freeman Decl. ¶ 11. This
21   meeting occurred only two weeks before BLM abandoned its defense of the 2015 Rule in the Tenth
22   Circuit.
23
     8
       Mr. Cardinale also provided a sworn declaration to the Tenth Circuit in support of BLM’s March
24   15, 2017 reversal, reporting that BLM had determined that “the 2015 Rule does not reflect [the new
25   Administration’s] policies and priorities,” and that BLM therefore intended to “prepar[e] a notice of
     proposed rulemaking . . . to rescind the 2015 Rule.” Decl. of Richard T. Cardinale ¶¶ 4–5 (Mar. 15,
26   2017) (attached to Fed. Appellants’ Mot. to Continue Arg. & Hold Case in Abeyance Pending
     Admin. Action, Wyoming v. Zinke, No. 16-8068 (10th Cir. Mar. 15, 2017), Doc. No. 01019780139).
27   9
       The Federal Defendants have agreed to add API’s meeting request to the administrative record.
28   See Freeman Decl. ¶ 18. That request, however, does not show whether the meeting occurred or
     who attended it. See id. ¶¶ 17–18. The February 27 calendar entry provides that information.

     Plaintiff Citizen Groups’ Motion to Complete and/or Supplement the Administrative Record
     Case No. 4:18-cv-00524-HSG (Related to Case No. 4:18-cv-00521-HSG)                  12
             Case 4:18-cv-00524-HSG Document 85 Filed 12/10/18 Page 17 of 25



 1          B.      Western Energy Alliance
 2          WEA was one of the industry trade associations that challenged the 2015 Rule in the Tenth
 3   Circuit. The record should be completed with Document 8, which provides evidence of an April 25,
 4   2017 meeting between Secretary Zinke and WEA representatives. See Freeman Decl. ¶ 16. This
 5   meeting occurred just a few weeks after the Federal Defendants reversed position in the Tenth
 6   Circuit, and early in BLM’s process of developing the Repeal. Document 8, a memo prepared for
 7   the Secretary in advance of the meeting, indicates that “[m]eeting attendees will likely be very
 8   concerned about the” 2015 Rule. Freeman Decl. Ex. B at FOIA-46 to FOIA-47.
 9          In addition, Document 3 includes partially-redacted email correspondence obtained through
10   FOIA, showing that WEA either proposed or scheduled a meeting with Mr. Cason, Mr. Jorjani, Ms.
11   Magallanes, Ms. MacGregor, Richard Cardinale (Chief of Staff to the Assistant Secretary for Land
12   and Minerals Management) and others to discuss “settlement options” on February 28 or March 1,
13   2017, shortly before BLM’s reversal in the Tenth Circuit. See id. at FOIA-30. While the unredacted
14   portion of the message does not specify which litigation is involved, this email was released as part
15   of a set of other documents requesting meetings about the 2015 Rule. See Freeman Decl. ¶ 11.
16          C.      National Environmental Strategies
17          National Environmental Strategies is a lobbying firm that represents oil and gas industry
18   clients. Document 5 is an email sent by Ken Burton, a National Environmental Strategies lobbyist,
19   to Ms. MacGregor on March 10, 2017—the morning after the Tenth Circuit ordered BLM to confirm
20   its position on the 2015 Rule—urging the Interior Department to discuss settlement with industry
21   trade associations and other parties challenging the 2015 Rule. Freeman Decl. ¶ 13 (discussing
22   Freeman Decl. Ex. B at FOIA-38 to FOIA-41). Mr. Burton’s email message urged that the Interior
23   Department “needs to have their attorneys reach out to the industry and state attorney working on the
24   case. One school of thought of course is that the Administration recognizes state primacy of their
25   hydraulic fracturing rule and drop the rest. But before anything can move forward they need to
26   direct their DOJ attorneys to enter into settlement negotiations.” Freeman Decl. Ex. B at FOIA-40.
27   Ms. MacGregor clearly reviewed the email—she responded later that day to say “Hey Kent – Thanks
28


     Plaintiff Citizen Groups’ Motion to Complete and/or Supplement the Administrative Record
     Case No. 4:18-cv-00524-HSG (Related to Case No. 4:18-cv-00521-HSG)                  13
             Case 4:18-cv-00524-HSG Document 85 Filed 12/10/18 Page 18 of 25



 1   for sharing.” Id. at FOIA-38. Document 5 is therefore a document considered directly by an agency
 2   decisionmaker during a crucial time period in the decisionmaking process.
 3          D.      Ute Indian Tribe of the Uintah and Ouray Reservation
 4          Document 3, also obtained through SUWA’s FOIA requests, shows that in mid-February
 5   2017, another party challenging the 2015 Rule in the Tenth Circuit ligitation—the Ute Tribe of the
 6   Uintah and Ouray Reservation—sought a meeting about the 2015 Rule with Interior Department
 7   staff, including Kathleen Benedetto (a “Senior Advisor” at BLM who reportedly worked on behalf
 8   of mining interests before joining the administration in 2017), and Acting BLM Director Mike Nedd.
 9   Freeman Decl. ¶ 11 & Ex. B at FOIA-29, FOIA-31 to FOIA-33. Document 7 shows that the
10   meeting was scheduled on March 10, 2017—immediately after the Tenth Circuit ordered BLM to
11   confirm its position on the 2015 Rule. Freeman Decl. ¶ 15 (discussing Freeman Decl. Ex. B at
12   FOIA-45). Ms. MacGregor organized the meeting and Ms. Magallanes, Mr. Nedd, Mr. Cardinale,
13   and others were invited. Freeman Decl. Ex. B at FOIA-45.
14          Records of these meetings and communications with parties seeking to eliminate the 2015
15   Rule must have been directly or indirectly considered by these Interior Department staff as they
16   worked to repeal that regulation. See Open Spirit, LLC, 131 Fed. Cl. at 781; Google, 95 Fed. Cl. at
17   680. Including records of these communications is necessary for the administrative record to
18   accurately reflect the Federal Defendants’ decisionmaking process, and they are therefore part of the
19   administrative record. Portland Audubon Soc’y, 984 F.2d at 1548.
20   III.   Congressional Documents Explaining Need for the 2015 Rule.
21          The Federal Defendants also have omitted from the administrative record relevant documents
22   relating to Congressional testimony about the 2015 Rule. These records provide important details
23   explaining the need and justification for the rule, and they were reviewed by agency staff who later
24   worked on the Repeal. Freeman Decl. ¶¶ 5–8. Because they were before agency staff who
25   developed the Repeal, these records are properly part of the administrative record. Thompson, 885
26   F.2d at 555–56. Alternatively, the Court should supplement the administrative record with some of
27   these extra-record materials, and take judicial notice of others.
28


     Plaintiff Citizen Groups’ Motion to Complete and/or Supplement the Administrative Record
     Case No. 4:18-cv-00524-HSG (Related to Case No. 4:18-cv-00521-HSG)                  14
             Case 4:18-cv-00524-HSG Document 85 Filed 12/10/18 Page 19 of 25



 1          A.      The Federal Defendants Should Complete the Record by Adding the Documents.
 2          First, the record omits Document 1, a set of questions and answers that were prepared in
 3   connection with a March 26, 2015 BLM budget hearing before the House of Representatives
 4   Committee on Natural Resources’ Subcommittee on Energy and Mineral Resources for use by then-
 5   BLM Director Neil Kornze, who testified at the hearing. Freeman Decl. ¶ 5 (discussing Freeman
 6   Decl. Ex. B at FOIA-1 to FOIA-6). The questions and answers were reviewed by a BLM staffer, Jill
 7   Moran, who later was involved in the decisionmaking process for the Repeal. Ms. Moran was the
 8   BLM staff person who sent Ms. MacGregor the news article about the Tenth Circuit’s March 2017
 9   Order in Document 6. See supra pp. 9–10. Ms. Moran’s name also appears on approximately 47
10   emails and other documents in the incomplete administrative record BLM produced on October 5,
11   2018. Freeman Decl. ¶ 6.
12          Document 1 provides important details supporting the rationale for the 2015 Rule. One of
13   the reasons BLM developed the 2015 Rule was that the agency needed additional information in
14   order to adequately manage modern drilling and fracturing operations. See, e.g., 80 Fed. Reg. at
15   16,154 (“BLM has determined that the collections of information in the [2015 Rule] are necessary to
16   enable the BLM to meet its statutory obligations” to regulate operations on federal and tribal lands,
17   and protect those lands and other resources).
18          Two areas where the 2015 Rule would require significant new information include: (a) the
19   requirement for companies to obtain prior BLM approval for hydraulic fracturing operations, and (b)
20   certain provisions intended to ensure adequate well construction. See id. at 16,147 (discussing new
21   information associated with obtaining prior BLM approval for hydraulic fracturing); id. at 16,180,
22   16,197 (discussing new information required to assure integrity of well casing and cementing).
23   Plaintiffs allege that BLM’s Repeal decision overlooked many of the benefits of the 2015 Rule,
24   including these two requirements. See First Am. Compl. ¶¶ 73–74, 89–90.
25          Director Kornze’s question and answer document provides two telling examples illustrating
26   the need for better information. First, while BLM estimated that 90 percent of wells drilled in 2013
27   on federal and Indian lands are hydraulically fractured, 80 Fed. Reg. at 16,131, Director Kornze
28   noted something that BLM had not expressly acknowledged in the 2015 Rule itself: the agency does


     Plaintiff Citizen Groups’ Motion to Complete and/or Supplement the Administrative Record
     Case No. 4:18-cv-00524-HSG (Related to Case No. 4:18-cv-00521-HSG)                  15
             Case 4:18-cv-00524-HSG Document 85 Filed 12/10/18 Page 20 of 25



 1   not actually know how many wells are hydraulically fractured. Director Kornze acknowledged that:
 2   “[we] don’t know exactly how many wells are fracked. . . . Companies have not been required to
 3   inform us if they’re going to be using hydraulic fracturing on public lands. But with this new rule,
 4   they will have to do that.” Freeman Decl. Ex. B. at FOIA-5. BLM realized in 2015 that obtaining
 5   that information would allow it to reduce adverse impacts from hydraulic fracturing operations. See
 6   80 Fed. Reg. at 16,147 (requirement to obtain prior BLM approval for hydraulic fracturing is “an
 7   essential part of” the 2015 Rule because information provided in that process “allows the BLM to
 8   mitigate potential impacts”).
 9          Just as troubling, Director Kornze’s answers reveal that under its 1980s-era regulations, BLM
10   has not been collecting information necessary to track how often companies have problems when
11   cementing the protective casing around wells. 10 Director Kornze’s answers indicated that while
12   more than 2,500 wells were drilled on public lands in 2014, BLM could not tell how many of them
13   had cementing problems: “Companies have not been required to inform us if they have cementing
14   problems. But under this new rule, they will have to do that.” Freeman Decl. Ex. B at FOIA-6.
15   BLM recognized in 2015 that without knowing when cementing problems arise, the agency is
16   hampered in addressing those well construction problems and preventing groundwater contamination
17   from them. See 80 Fed. Reg. at 16,156 (explaining that the “requirement that the [company drilling
18   a well] receive BLM approval prior to remediating inadequate cementing will help to ensure
19   protection of aquifers”).
20          Second, Document 2 shows that in July 2015, the House of Representatives Subcommittee
21   on Energy and Mineral Resources held a hearing focused specifically on the 2015 Rule. Director
22   Kornze testified at that hearing, along with Professor Hannah Wiseman, whose research specializes
23   in hydraulic fracturing and its impacts. See Freeman Decl. ¶ 7. Director Kornze’s and Professor
24   Wiseman’s testimony covered a variety of issues directly relevant to the Repeal. For example, their
25   written testimony addresses in detail the need for the 2015 Rule, BLM’s legal authority to issue the
26
27   10
       “Cementing” refers to the cement used to hold in place the casings (pipes) in the well bore.
28   Casing and cementing are key steps relied on to prevent oil and gas wells from leaking into
     subsurface groundwater. See HFRR_021132; First Am. Compl. ¶ 90.

     Plaintiff Citizen Groups’ Motion to Complete and/or Supplement the Administrative Record
     Case No. 4:18-cv-00524-HSG (Related to Case No. 4:18-cv-00521-HSG)                  16
             Case 4:18-cv-00524-HSG Document 85 Filed 12/10/18 Page 21 of 25



 1   rule, the evidence of accidents and risks addressed by that regulation, and how the 2015 Rule
 2   provides benefits above and beyond state regulations. See Freeman Decl. Ex. B at FOIA-7 to FOIA-
 3   28.
 4          Ms. Moran, the BLM staffer who later worked to develop the Repeal, helped prepare
 5   Director Kornze’s written testimony, and also obtained a copy of Professor Wiseman’s testimony.
 6   Freeman Decl. Ex. B at FOIA-7 and FOIA-20. In addition, Ms. MacGregor, who, as discussed
 7   above, signed the proposed Repeal and was extensively involved in developing the Repeal, worked
 8   for the Majority (Republican) staff of the House subcommittee holding the hearing in 2015.
 9   Freeman Decl. ¶ 9. Ms. MacGregor received that written testimony in her role with the House
10   Subcommittee. Id. ¶ 8 (discussing Freeman Decl. Ex. B at FOIA-20).
11          Director Kornze’s March 2015 questions and answers document, and the July 2015 written
12   testimony, are directly relevant to the Repeal, and were before BLM staff who later worked on
13   repealing the 2015 Rule. Those documents therefore should be part of the record. See Pub. Power
14   Council, 674 F.2d at 794 (the record encompasses “all the evidence that was before the
15   decisionmaking body” (quotation omitted)).
16
            B.     Alternatively, the Court Should Supplement the Record and Take Judicial
17                 Notice of the Congressional Documents.

18          In the alternative, the Citizen Groups respectfully move the Court to supplement the
19   administrative record with Director Kornze’s questions and answers document and to take judicial
20   notice of Professor Wiseman’s and Director Kornze’s Congressional testimony.
21                 1.      Supplementation of the Record with Questions and Answers.
22          The Ninth Circuit allows courts to supplement the record with evidence from outside the
23   administrative record in four circumstances:
24          (1) if necessary to determine whether the agency has considered all relevant factors
25          and has explained its decision,
26          (2) when the agency has relied on documents not in the record,
27          (3) when supplementing the record is necessary to explain technical terms or complex
28          subject matter, or


     Plaintiff Citizen Groups’ Motion to Complete and/or Supplement the Administrative Record
     Case No. 4:18-cv-00524-HSG (Related to Case No. 4:18-cv-00521-HSG)                  17
             Case 4:18-cv-00524-HSG Document 85 Filed 12/10/18 Page 22 of 25



 1          (4) when plaintiffs make a showing of agency bad faith.”
 2   Defs. of Wildlife v. U.S. Fish & Wildlife Serv., No. 16-CV-01993-LHK, 2016 WL 4382604, at *9
 3   (N.D. Cal. Aug. 17, 2016) (quotations and alterations omitted).
 4          The first and third of these reasons are applicable here. First, the question and answer
 5   document is necessary for the Court to determine whether BLM decisionmakers considered all
 6   relevant factors in adopting the Repeal. See Nat. Res. Def. Council v. Blank, No. C-12-05380 EDL,
 7   2013 WL 2450110, at *3–4 (N.D. Cal. June 5, 2013) (supplementing record with declarations
 8   including information necessary to determining whether agency overlooked relevant factors).
 9   Director Kornze’s explanation makes clear that BLM adopted the 2015 Rule in part because it
10   needed additional information about hydraulic fracturing operations, the frequency with which
11   operators encounter cementing problems, and the myriad other issues that were not addressed in the
12   agency’s outdated regulations. This need for the 2015 Rule was clearly a relevant factor for BLM
13   staff developing the Repeal to consider. But BLM apparently disregarded it, even though key
14   agency staff involved with the 2017 Repeal decision—Ms. MacGregor and Ms. Moran—also
15   participated in the 2015 Congressional hearing. 11
16          The third reason for supplementing the record also applies, because BLM’s bureaucratic
17   pathway for obtaining information about hydraulic fracturing operations and cementing failures is a
18   highly complex and technical subject matter, and Director Kornze’s questions and answers
19   document will directly aid the Court in understanding it. See Defs. of Wildlife, 2016 WL 4382604, at
20   *9 (supplementing the administrative record with documents that explain technical materials). It is
21   therefore appropriate for the Court to supplement the administrative record with Document 1.
22
23   11
        Part of substance of the question and answer document is also covered in Director Kornze’s live
     testimony at the March 26, 2015 hearing. A video of that testimony is available starting at
24   approximately 1:44:30 in the recording on the Congressional Committee’s website:
25   https://naturalresources.house.gov/calendar/eventsingle.aspx?EventID=398109. If the Court does
     not supplement the record with Document 1, the Citizen Groups request that it take judicial notice of
26   the live testimony. See Cty. of Santa Clara v. Trump, 250 F. Supp. 3d 497, 510 n.2 (N.D. Cal. 2017)
     (“[C]ourts may judicially notice information and official documents contained on official
27   government websites.” (citing Daniels–Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998–999 (9th Cir.
28   2010))); see also infra p. 19 (explaining that courts may take judicial notice of Congressional
     testimony).

     Plaintiff Citizen Groups’ Motion to Complete and/or Supplement the Administrative Record
     Case No. 4:18-cv-00524-HSG (Related to Case No. 4:18-cv-00521-HSG)                  18
             Case 4:18-cv-00524-HSG Document 85 Filed 12/10/18 Page 23 of 25



 1                  2.     Judicial Notice of Congressional Testimony.
 2          The Court also may take judicial notice of Director Kornze’s and Professor Wiseman’s
 3   written testimony before Congress. Courts regularly take judicial notice of such Congressional
 4   testimony. See, e.g., Muller-Paisner v. TIAA, 289 F. App’x 461, 466 n.5 (2d Cir. 2008); Adarand
 5   Contractors, Inc. v. Slater, 228 F.3d 1147, 1168–1170 & n.12 (10th Cir. 2000), certiorari dismissed
 6   as improvidently granted sub nom. Adarand Contractors, Inc. v. Mineta, 534 U.S. 103 (2001);
 7   Anschutz Corp. v. Merrill Lynch & Co. Inc., 785 F. Supp. 2d 799, 834 (N.D. Cal. 2011).
 8          Professor Wiseman and Director Kornze’s written testimony was submitted to the House
 9   Committee on Natural Resources in connection with their July 15, 2015 appearance before that
10   body’s Subcommittee on Energy and Mineral Resources. 12 See Cty. of Santa Clara, 250 F. Supp. 3d
11   at 510 n.2 (taking judicial notice of letter sent from agency staffer to Congressional Subcommittee).
12   The fact of that testimony is appropriate for judicial notice because it shows (contrary to BLM’s
13   statements in issuing the Repeal) that the agency was aware of substantial evidence of the kinds of
14   accidents the 2015 Rule was designed to prevent, and that there were benefits of the 2015 Rule
15   because it went above and beyond state regulations.
16                                             CONCLUSION
17          For the foregoing reasons, the Citizen Groups respectfully request that the Court order the
18   Federal Defendants to complete the administrative record with the nine documents discussed above
19   that the Federal Defendants have declined to add to the administrative record. Alternatively, the
20   Citizen Groups request that the Court supplement the administrative record with Document 1, and
21   take judicial notice of Document 2.
22
23
24
25
26
27
28
     12
       Their testimony is available on the House Committee on Natural Resources’ website at
     https://naturalresources.house.gov/calendar/eventsingle.aspx?EventID=398963.

     Plaintiff Citizen Groups’ Motion to Complete and/or Supplement the Administrative Record
     Case No. 4:18-cv-00524-HSG (Related to Case No. 4:18-cv-00521-HSG)                  19
            Case 4:18-cv-00524-HSG Document 85 Filed 12/10/18 Page 24 of 25



 1   Respectfully submitted this 10th day of December, 2018,
 2                               /s/ Nathan Matthews
                                 Nathan Matthews, CA Bar No. 264248
 3                               Sierra Club
 4                               2101 Webster Street, Suite 1300
                                 Oakland, CA 94612
 5                               Phone: (415) 977-5695
                                 Fax: (510) 208-3140
 6                               nathan.matthews@sierraclub.org
 7
                                 Attorney for Plaintiff Sierra Club
 8
                                 Michael S. Freeman, CO Bar No. 30007 (admitted pro hac vice)
 9                               Joel Minor, CO Bar No. 47822 (admitted pro hac vice)
                                 Earthjustice
10                               633 17th Street, Suite 1600
11                               Denver, CO 80202
                                 Phone: (303) 623-9466
12                               Fax: (303) 623-8083
                                 mfreeman@earthjustice.org
13                               jminor@earthjustice.org
14
                                 Attorneys for Plaintiffs Sierra Club, Center for Biological Diversity,
15                               Diné Citizens Against Ruining Our Environment, Earthworks, Fort
                                 Berthold Protectors of Water and Earth Rights, Southern Utah
16                               Wilderness Alliance, The Wilderness Society, and Western Resource
                                 Advocates
17
18
19
20
21
22
23
24
25
26
27
28


     Plaintiff Citizen Groups’ Motion to Complete and/or Supplement the Administrative Record
     Case No. 4:18-cv-00524-HSG (Related to Case No. 4:18-cv-00521-HSG)                  20
            Case 4:18-cv-00524-HSG Document 85 Filed 12/10/18 Page 25 of 25



 1           INDEX OF DOCUMENTS MISSING FROM ADMINISTRATIVE RECORD
                         (FREEMAN DECLARATION EXHIBIT B)
 2
 3    DOC. PAGE RANGE                                       DESCRIPTION
       NO.
 4    1    FOIA-001 to          BLM Director Neil Kornze Questions for BLM-Forest Service Fiscal Year
           FOIA-006             2016 Budget Hearing (Mar. 26, 2015)
 5    2    FOIA-007 to          Congressional Testimony of BLM Director Neil Kornze and Hannah J.
 6         FOIA-028             Wiseman, re: The Future of Hydraulic Fracturing on Federally Managed
                                Lands, U.S. House of Representatives, Committee on Natural Resources,
 7                              Subcommittee on Energy and Mineral Resources (July 13, 2015)
      3       FOIA-029 to       Emails re: Settlement Meetings with Ute Tribe and Western Energy
 8            FOIA-033          Alliance (Feb. 13–15, 2017)
 9    4       FOIA-034 to       Calendar Invite re: Meeting with Secretary Zinke to Discuss Fracking Rule
              FOIA-037          (March 15, 2017)
10    5       FOIA-038 to       Email from Kent Burton to Katharine MacGregor re: Hydraulic Fracturing
              FOIA-041          Rule (March 10, 2017)
11    6       FOIA-042 to       Email from Jill Moran to Katharine MacGregor and Richard Cardinale
              FOIA-044          with Article re: Hydraulic Fracturing Rule Litigation (March 10, 2017)
12
      7       FOIA-045          Calendar Invite re: Katharine MacGregor Meeting with Ute Tribe re
13                              Hydraulic Fracturing Rule (Mar. 10, 2017)
      8       FOIA-046 to       Western Energy Alliance Briefing Memorandum for Secretary Zinke.
14            FOIA-047          (April 25, 2017)
      9       FOIA-048 to       James Cason Calendar Entries
15
              FOIA-050
16
17
18
19
20
21
22
23
24
25
26
27
28


     Plaintiff Citizen Groups’ Motion to Complete and/or Supplement the Administrative Record
     Case No. 4:18-cv-00524-HSG (Related to Case No. 4:18-cv-00521-HSG)                  21
